DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Allowable Subject Matter
Claims 1-8, 11-12, 14-16 and 18-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to telecommunication systems supporting teleoperated driving.
The closest prior of records fails to teach the allowable features of claims 1-8, 11-12, 14-16 and 18-19.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1 and 11, the claimed limitations “create a network slice for teleoperating a teleoperable vehicle along at least one route;
receive, from a teleoperation application (TOApplication) apparatus, a slice
configuration request comprising a quality-of-service (QoS) for the at least one route;
configure the network slice to support the QoS for the at least one route;
monitor the network slice; and
in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route, send the TO Application apparatus a failure message, and then perform a network-aware driving feedback loop to negotiate with the TO Application apparatus whether to generate a new route and an associated QoS configuration in real time” and as for independent claims 5 and 12, the claimed limitations “communicate, towards a network operator apparatus, a request for creating a network slice for teleoperating a teleoperable vehicle along at least one route;
receive a teleoperation service request from the teleoperable vehicle, wherein the teleoperation service request comprises a set of teleoperation configurations;
map each teleoperation configuration of the set of teleoperation configurations to a respective quality-of-service (QoS) to obtain a QoS set;
send a slice configuration request to the network operator apparatus, the slice configuration request comprising a QoS of the QoS set; and
receive a failure message from the network operator apparatus, and then perform a network-aware driving feedback loop to negotiate with the network operator apparatus whether to generate a new route and an associated QoS configuration in real time, in response to the network operator apparatus detecting that it cannot maintain the QoS along the at least one route” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 04/26/2022